10/24/2022



                                                                                  Case Number: DA 22-0372



         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA-22-0372


JOHN ARONOW HOAG,

             Petitioner/Appellant
v.

DAVY TICHGON HOAG and ANNE HOAG WHEELER, individually and as
Trustees of the REGINE ARONOW HOAG LIVING TRUST, KATHERINE M.
HOAG, PETER A. HOAG, SUSAN R. WHEELER, MEGAN R.I. WHEELER,

             Respondents/Appellees


                          ORDER DISMISSING APPEAL



      UPON REVIEW of the Motion to Dismiss Appeal by Stipulation, and good

cause appearing;

      IT IS HEREBY ORDERED that the above-referenced matter is dismissed

with prejudice with each party to bear their own costs and expenses.

      Dated this _____ day of October 2022.



                                      ____________________________________
                                      Supreme Court Justice


cc:   David B. Cotner/Brian T. Geer
      Grant Snell/Ashley DiLorenzo
ORDER DISMISSING APPEAL                                                          Page
                                                                       Electronically    | 1 by:
                                                                                      signed
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 24 2022